Citation Nr: 1119994	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case has since been transferred to the Little Rock, Arkansas RO.

The Veteran testified at a Board hearing at the RO in Little Rock, Arkansas in June 2009.  This transcript has been associated with the file.

The case was brought before the Board in August 2009 and again in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining service and post-service treatment records and getting an addendum opinion if records were found.  The Veteran's most recent treatment records from the Portland, Little Rock, and Fayetteville VA Medical Centers (VAMC) were obtained and associated with the claims file.  The AOJ contacted the Arkansas National Guard in May 2010 and the Arkansas Adjutant General in September 2010 to retrieve the Veteran's service records.  A formal finding of unavailability was entered in January 2011 and the Veteran was notified he could supply additional records or provide additional information as to alternate locations of outstanding records.  He did not respond.  The November 2009 VA examiner was also offered the opportunity to provide an addendum opinion in November 2010.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

FINDING OF FACT

The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.
CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April 2006 and March 2007.  The April 2006 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2006 rating decision, the Board finds that providing him with adequate notice in the March 2007 letter followed by a readjudication of the claim in the March 2008 statement of the case, the August 2008, December 2009, and February 20011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Board notes that on remand, the AOJ was instructed to locate the Veteran's National Guard and Reserve records, if any, as the Veteran reported that he was a medic in the National Guard or Reserves.  See November 2009 VA examination.  In October 2010 the Arkansas National Guard indicated it had no records for the Veteran.  In November 2010 the AOJ was unable to locate records from the Defense Personnel Records Information Retrieval System.  In January 2011 the AOJ notified the Veteran that it could not obtain any additional records.  The Veteran was informed he could submit additional records, or he could supply an alternate location of where his records might be.  However, the Veteran provided no additional information.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2006 and November 2009 for his tinnitus claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his tinnitus began in-service and continues to by symptomatic.  For this reason, the Veteran believes his claim for service connection should be granted.

The Veteran was provided a medical examination at entrance to service in June 2001.  This record has no complaints of tinnitus noted.  The Veteran also had a medical examination post deployment in February 2005, 2 months before separation from service.  At this examination the Veteran specifically noted that he did not suffer from ringing in his ears.  The Board notes that although the Veteran was treated in-service for other health issues, there is no evidence that he complained of tinnitus.  See e.g., September 2001 service treatment record with complaints of cold symptoms, February 2002 service treatment record with complaints of bronchitis, and June 2004 service treatment record with back pain complaints.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus.  The lack of findings of record of an in-service incurrence of tinnitus weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of tinnitus comes from the Veteran's claim for service connection in March 2006.  In his claim the Veteran indicated that he had not received treatment from a doctor or facility for his tinnitus.  At his May 2006 VA examination the Veteran reported that he had ringing in both of his ears which lasted for a few seconds and happened once or twice a day.  The Veteran reported that while in-service he was exposed to IED explosions, weapon fire, and mortar attacks.  The examiner opined that it was less likely than not that his current tinnitus was related to service.  The examiner's rationale was that the Veteran's tinnitus was not constant in nature, as is usually the case for noise induced tinnitus.

A February 2009 VA treatment record from the Fayetteville VAMC indicated the Veteran was being seen to become established as a patient and in this record he reported that he suffered from tinnitus.  There is nothing in this record that relates the tinnitus to service and the Veteran did not report that he had been suffering from tinnitus since service.

At the Veteran's June 2009 Board hearing the Veteran testified that he was an ammunition specialist and was exposed to loud noises while deployed.  He testified that he was under constant mortar attacks, with one occurring 20 meters from his tent.  He also testified that he did not report tinnitus in-service because there was not really treatment for it where he was stationed.  He reported the tinnitus was a constant ringing which fluctuated throughout the day, but was always present.

The Veteran was afforded another VA examination in November 2009.  At this examination the Veteran reported that he was given a separation examination in April 2005.  The Veteran also reported that he was subjected to direct fire from mortars during both of his deployments.  He reported that the ringing in his ears would get to the point where it caused him to feel disorientated.  He further reported that he could not pinpoint the exact time when his tinnitus started, but his earliest memory of it comes from when his base gate was hit with multiple mortars.

After reviewing the records and examining the Veteran, the examiner determined it was less likely than not that his tinnitus was related to service.  The examiner's rationale was that the Veteran's chronology of symptoms was not consistent with tinnitus as a result of noise exposure, especially because the Veteran denied any tinnitus in his post deployment medical examination in February 2005.  The examiner also cited to medical literature which indicated that spontaneous tinnitus is a normal physiological phenomenon.  The examiner also noted that the Veteran did not report his tinnitus to VA medical providers in 2006, 2007, or 2008.  An addendum opinion by the November 2009 VA examiner indicated that there were no new documents available which would alter his original opinion.  See November 2010 VA medical record.

The November 2009 VA examiner's opinion is highly probative as it is based on an interview and evaluation of the Veteran.  The examiner reviewed the historical records, namely the Veteran's claims file, prior to rendering his opinion.  A detailed rationale was given for the conclusions.  It was pointed out that the Veteran's tinnitus was not consistent with noise exposure given its intermittent nature, and it was noted that the medical literature supported this conclusion.  Additionally, it was noted that the February 2005 post-deployment examination was silent with respect to tinnitus complaints and diagnoses, and that there was a lack of continuity of symptomatology since service. 

The Board has considered, the Veteran's self-reported continuity of symptomatology of tinnitus dating back to his service, and is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the Board observes the Veteran checked that he did not suffer from tinnitus post-deployment in February 2005.  He also did not report it in VA treatment records except at his May 2006 VA examination, February 2009 patient establishment record, and November 2010 VA examination, even though he was regularly seen by VA beginning in 2006.  In sum, the Veteran lacks credibility given his inconsistent statements through the years regarding the onset and continuity of tinnitus.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from tinnitus while in-service and that any current tinnitus is related to service.  The Board concludes service connection must be denied.  It is significant that the VA examiner discounted a relationship between current tinnitus and service.   As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


